The arguments and amendments submitted 06/30/2022 have been considered.  The merits of the claims, however, remain unpatentable as set forth below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 19, 20, 21, 22, 23, 25, 26, 29, 31, and 32 are rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claims 18, 19, 20, 21, 22, 23, 25, 26, 29, 31, and 32, respectively, of copending Application No. 17/712,716.  The claims filed on 04 April 2022 were considered for analysis.
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding instant claim 18, claim 18 of the ‘716 application anticipates the instant claim and is nearly identical to the instant claim with only two differences: 1) a slight difference in preamble wording and intended use and 2) addition of a recitation of “wherein the deposit of the first reactive adhesive component and the deposit of the second reactive adhesive component are dispensed on the first substrate”.
Although the preamble of instant claim 18 recites “An apparatus containing adhesive components…”, and the preamble of claim 18 of the ‘716 application does not include this recitation, claim 18 of the ‘716 application recites that the apparatus comprises first and second reactive adhesive components (lines 3, 5) and holding vessels holding each adhesive component (lines 11-12) and therefore is an apparatus containing adhesive components. 
Regarding instant claims 19, 20, 21, 22, 23, 25, 26, 29, 31, and 32, claims 19, 20, 21, 22, 23, 25, 26, 29, 31, and 32, respectively, of the ‘716 patent recite these features or species falling within the claimed features.
The above rejections are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented
Claim Interpretation
Claims 19-27 and 29-31 recite various operations performed by the apparatus and the specification does not describe any specific structural elements required for these operations other than the structures in claim 18.  The courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Notwithstanding the above considerations and nonpatentability of these features, citations have been provided in the rejections below where the prior art teaches or renders obvious the claimed manners of operation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 20, 23, 28-29, and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US Patent 7,097,734).
Regarding claim 18, Hill teaches an apparatus containing adhesive components and for dispensing the adhesive components (Figs. 7-8 and other sections cited below), comprising: 
	first and second reactive adhesive components (82 and 84 in col. 6, lines 60-62);
a first holding vessel containing a first reactive adhesive component (78); 
a second holding vessel containing a second reactive component (80); 
	a first jet valve connected to the first holding vessel to dispense the first reactive adhesive component (114 in Fig. 8); and 
	a second jet valve connected to the second holding vessel to dispense the second reactive adhesive component (116 in Fig. 8);
	wherein the first and second holding vessels hold the first and second reactive adhesive components separately (as shown in Fig. 7) and the first and second jet valves dispense the first and second reactive adhesive components separately (as shown in Fig. 8), such that the first reactive adhesive component and the second reactive adhesive component do not mix or chemically react with each other until deposited onto a substrate (col. 7, lines 53-59), 
wherein the first reactive adhesive component and the second reactive adhesive component chemically react when mixed to form a multi-component adhesive (col. 4, lines 17-19 and col. 7, lines 62-63), 
further comprising a control unit (proportioner 94 is a type of control unit) configured to control a deposition speed of the first and second jet valves (col. 6, lines 65-66) in accordance with a pot-life of the multi-component adhesive (per col. 5, lines 21-24 and lines 62-67, the speed of deposition is in accordance with the adhesive pot-life discussed in col. 4, lines 13-19 and col. 5, lines 15-20, especially since “the adhesive does not gel or cure substantially before a second wood member is pressed against the applied adhesive” per col. 5, lines 64-65 and therefore was deposited fast enough relative to the pot-life to allow pressing before gel or cure corresponding to the end of the pot-life) such that the multi-component adhesive has sufficient bond strength for bonding the first substrate to a second substrate (col. 4, lines 56-59; col. 4, line 66 through col. 5, line 1; col. 5, lines 65-66).
Notwithstanding Hill’s teachings cited above, the feature that the speed is controlled in accordance with adhesive pot-life such that the multi-component adhesive has sufficient bond strength for bonding the first substrate to a second substrate merely concerns a manner of operating the apparatus related to the pot-life property of the adhesive material worked upon by the apparatus and thus cannot provide patentability to the claim.  Per MPEP §2114.II, the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does."  See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Also, see MPEP § 2115. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  
Regarding claim 20, Hill teaches the first and second jet valves are configured to dispense the first and second reactive adhesive components simultaneously (as shown in Fig. 8).
Regarding claim 23, Hill teaches the first and second jet valves are configured to dispense the first and second reactive adhesive components in a volumetric ratio of 2:1 (col. 10, lines 27-30).
Regarding claim 28, Hill teaches a nozzle axis of the first jet valve is different from a nozzle axis of the second jet valve (axis passing through the nozzle center of first jet valve differs in location from the axis passing through the nozzle center of the second jet valve as shown in Fig. 8) such that the striking angle of the first reactive adhesive component dispensed from the first jet valve on the first substrate and the striking angle of the second reactive adhesive component dispensed from the second jet valve on the first substrate are not the same (since the drops of adhesive are scattered across various locations on the substrate there are implicitly differences in the striking angle for some of the drops of the first adhesive component versus the second adhesive component, as shown in Fig. 8).
Regarding claim 29, Hill teaches each of the first and second jet valves is separated from the first substrate by a separation distance (as shown in Fig. 8).
Regarding claim 31, Hill teaches the first and second jet valves are configured to dispense the first and second reactive adhesive components by non-touch-transfer onto the first substrate (as shown in Fig. 8).  
Regarding claim 32, Hill teaches a control unit (proportioner 94 is a type of control unit) configured to control a deposition speed of the first and second jet valves for controlling the first and second jet valves in accordance with a defined operational parameter based on deposition speed (col. 6, lines 65-66).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19, 21, 25, and 29-32 are rejected under 35 U.S.C. 103 as unpatentable over Hayes (US PG Patent 5,681,757) in view of Gasser (US Patent 5,154,791).
Regarding claim 18, Hayes teaches an apparatus containing adhesive components and for dispensing the adhesive components (col. 14, lines 18-35; Figs. 1-2 and accompanying text, especially those sections cited below), comprising: 
	first and second reactive adhesive components (two-part curable epoxy adhesive of col. 14, lines 21-22 and col. 4, lines 40-46; see also col. 9, lines 34-46);
a first holding vessel containing a first reactive adhesive component (one of the supply reservoirs of col. 14, lines 20-22 and col. 11, lines 28-29); 
a second holding vessel containing a second reactive component (the other supply reservoir of col. 14, lines 20-22 and col. 11, lines 28-29); 
	a first jet valve connected to the first holding vessel to dispense the first reactive adhesive component (a first array microjet of col. 14, lines 19-32; see also col. 3, lines 5-9); and 
	a second jet valve connected to the second holding vessel to dispense the second reactive adhesive component (a second array microjet of col. 14, lines 19-32; see also col. 3, lines 5-9);
	wherein the first and second holding vessels hold the first and second reactive adhesive components separately (col. 11, lines 29-30) and the first and second jet valves dispense the first and second reactive adhesive components separately (col. 14, lines 19-32 and lines 50-63), such that the first reactive adhesive component and the second reactive adhesive component do not mix or chemically react with each other until deposited onto a substrate (col. 14, lines 56-67; see also col. 9, lines 38-46), 
wherein the first reactive adhesive component and the second reactive adhesive component chemically react when mixed to form a multi-component adhesive (col. 14, lines 56-67; see also col. 9, lines 38-46), 
further comprising a control unit (controller of col. 14, line 26; see also controller 16 in Figs. 1-2 and col. 8, lines 53-58) configured to control a deposition speed of the first and second jet valves (each microjet is controlled by the programmable controller driven by “a signal having a magnitude, pulse shape, and frequency adapted to produce microdrops of adhesive 62 of a desired size and frequency from dispensing tip 12” per col. 8, lines 45-58, which is a configuration providing control over deposition speed since the frequency of the microdrop deposition is the deposition speed; compare with the instant  specification which states that “The deposition speed 45 refers to the frequency with which each jet valve 18 deposits the dots” in the first sentence of para. 0053), such that the multi-component adhesive has sufficient bond strength for bonding the first substrate to a second substrate (bonding microchip/die to substrate per col. 14, lines 66-67; col. 3, lines 61-63; col. 9, lines 51-53; with description of a strong bond in col. 10, lines 9-14; col. 11, lines 47-49).
Hayes does not explicitly teach that the control unit is configured to control a deposition speed of the first and second jet valves in accordance with a pot-life of the multi-component adhesive.
However, Gasser teaches a bonding method and apparatus using a reactive adhesive (col. 9, lines 66-67) wherein the adhesive deposition speed is in accordance with the pot-life of the adhesive (in the example of col. 10, lines 3-14 a deposition speed of 5 cm of adhesive/sec is in accordance with a pot-life of more than 60 to 100 seconds depending upon the substrate size to avoid premature hardening of the adhesive (col. 10, lines 11-14), reduction of initial adhesiveness and wetting ability, and increased viscosity for the adhesive (col. 1, lines 42-45) before contacting the second substrate to the first substrate coated by adhesive.
In view of Gasser’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hayes’ control unit programming configuration to control a deposition speed of the first and second jet valves in accordance with a pot-life of Hayes’ multi-component adhesive.  One of ordinary skill in the art would have been motivated to modify Hayes in this manner to predictably avoid the adverse effects on adhesive useabilty and bond strength described by Gasser which occur when a deposition speed is used that is too low to complete adhesive deposition on the first substrate before the pot-life is exceeded.
Furthermore, the feature that the speed is controlled in accordance with adhesive pot-life such that the multi-component adhesive has sufficient bond strength for bonding the first substrate to a second substrate merely concerns a manner of operating the apparatus related to the pot-life property of the adhesive material worked upon by the apparatus and thus cannot provide patentability to the claim.  Per MPEP §2114.II, the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does."  See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  Also, see MPEP § 2115. “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  
Regarding claim 19, Hayes teaches the first and second jet valves are configured to dispense the first and second components as micro-volume deposits (col. 14, lines 30-32).
Regarding claim 21, Hayes teaches the first and second jet valves are configured to dispense the first and second components sequentially (col. 14, lines 26-35).
Regarding claim 25, Hayes teaches the first and second jet valves are configured to dispense a deposit of the first component and a deposit of the second component on the substrate in an alternating pattern (Figs. 6A, 6B, 8A, 8B). 
Regarding claim 29, Hayes teaches each of the first and second jet valves is separated from the substrate by a separation distance (as shown in Figs. 1 and 3 and per col. 5, lines 38-39). 
Regarding claim 30, Hayes does not explicitly teach the claimed range for separation distance between the jet valves and the first substrate.
However, Hayes teaches “the dispensing distance is optimally determined by one skilled in the art based on factors such as the specific adhesive used, the amount used, and the material and surface characteristics of the substrate. The dispensing distance will ideally allow sufficient room for microdrops 14 to fully separate from microjets 10, while not so much distance that significant amounts of splatter occur” per col. 5, lines 39-46.  Thus, the limitation of claim 30 is merely optimization of a result-effective variable that provides the result of full separation of microdrops from the microjets while not producing significant amounts of splatter and thus would have been obvious to one of ordinary skill in the art.  “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art,” and the presence of such a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.  In view of the above considerations, it would have been obvious to one of ordinary skill in the art to perform routine optimization of the separation distance for Hayes apparatus to predictably obtain the result taught by Hayes as cited above.
Regarding claim 31, Hayes teaches the first and second jet valves are configured to dispense the first and second components by non-touch-transfer onto the substrate (col. 14, lines 56-67 and col. 8, lines 32-33). 
Regarding claim 32, Hayes teaches a control unit (controller of col. 14, line 26; see also controller 16 in Figs. 1-2 and col. 8, lines 53-58) for controlling the first and second jet valves in accordance with a defined operational parameter based on dispensing volume (col. 13, lines 1-10) and deposition pattern (col. 14, lines 56-60; col. 8, lines 20-21; and col. 9, lines 20-28).
Claims 20, 22-24, 26-28, and 34-35 are rejected under 35 U.S.C. 103 as unpatentable over Hayes in view of Gasser, as applied to claim 18 above, further in view of Lai (US 2005/0046957).
 Regarding claim 20, Hayes and Gasser do not explicitly teach this feature.
However, Lai teaches an apparatus (Fig. 1) for dispensing the adhesive components (eg. as shown in Figs. 1b and 12; various components of para. 0029 are known adhesives, such as PMMA, epoxy polymer, etc.; see also discussion of dispensing to form a continuous adhesive film in paras. 0064-0065), wherein the first and second jet valves are configured to dispense the first and second components simultaneously (para. 0044).
Lai teaches simultaneous dispensing is a known alternative to sequential dispensing (para. 0044).
In view of Lai’s teachings, it would have been obvious to one of ordinary skill to configure Hayes’ jet valves for simultaneous dispensing to predictably decrease the time required for deposition over a desired area on the substrate and thereby increase manufacturing speed and throughput.
Regarding claim 22, Hayes and Gasser do not explicitly teach this feature.
However, Lai teaches the first and second jet valves are configured to dispense the first and second components such that a deposit of the second component at least partially penetrates a deposit of the first component (referred to as mixing in paras. 0041-0042; see also 135 in Fig. 1B).
In view of Lai’s and Hayes’ teachings, it would have been obvious to one of ordinary skill to configure Hayes’ jet valves such that a deposit of the second component at least partially penetrates a deposit of the first component to predictably initiate and accelerate the curing reaction between the two components and/or provide more uniform mixing of the two components and thereby ensure production of a uniform multi-component adhesive with uniform properties across the laminate.
Regarding claim 23, Hayes and Gasser do not explicitly teach this feature.
However, Lai teaches or at least strongly suggests the first and second jet valves are configured to dispense the first and second components in a volumetric ratio of 1:1 (Fig. 6A). 
 	Furthermore, Lai teaches that the ratio of first to second components may range from 0:100 to 100:0, which encompasses the claimed values (para. 0031).  Lai teaches that the ratios of first and second polymeric components may be selected to produce desirable physical, mechanical, and optical properties.  
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP § 2144.05.II and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, a prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  
Thus, in view of Lai’s teachings and the above considerations, it would have been obvious to one of ordinary skill to select workable or optimum values for the ratio of first and second components in the apparatus of Hayes modified by Gasser via routine experimentation. 
Regarding claim 24, Hayes and Gasser do not explicitly teach this feature.
However, Lai teaches the first jet valve is configured to deposit a first layer of the first component on the substrate; and wherein the second jet valve is configured to deposit a second layer of the second component on the first layer of the first component (para. 0068 and Fig. 6A).
In view of Lai’s and Hayes’ teachings, it would have been obvious to one of ordinary skill to configure Hayes’ jet valves to deposit a first layer of the first component on the substrate; and wherein the second jet valve is configured to deposit a second layer of the second component on the first layer of the first component to predictably accelerate the curing reaction between the two components. 
Regarding claim 26, Hayes and Gasser do not explicitly teach this feature.
However, Lai teaches the first and second jet valves are configured to dispense the first component and the second component such that a deposit of the first component and a deposit of the second component differ in size (paras. 0044, 0053, and 0054; Fig. 6B), shape (Fig. 6B), and volume (para. 0057 and Fig. 6B).
In view of Lai’s and Hayes’ teachings, it would have been obvious to one of ordinary skill to configure Hayes’ jet valves to dispense the first component and the second component such that a deposit of the first component and a deposit of the second component differ in size, shape, and volume to predictably provide improved control over the multi-component adhesive pattern and/or to provide expanded capability for varying the chemistry of the multi-component adhesive and relative amounts of each component to tailor the adhesive properties for a specific application. 
Regarding claim 27, Hayes and Gasser do not explicitly teach this feature.
However, Lai teaches the first and second jet valves are configured to dispense the first component and the second component as deposits each having a volume of 0.02 ml or less (para. 0057), thus encompassing the claimed range.  A prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  
In view of Hayes and Lai’s teachings regarding droplet patterning (eg. Figs. 6A-6B), it would have been obvious to one of ordinary skill in the art that utilizing deposit volumes within Lai’s range for the apparatus of Hayes modified by Gasser would predictably enable very fine spatial resolution and control over the coating formed.
Regarding claim 28, Hayes and Gasser do not explicitly teach this manner of operation.
However, Lai teaches a nozzle axis of the first jet valve is different from a nozzle axis of the second jet valve (axis passing through the nozzle center of first jet valve differs in location from the axis passing through the nozzle center of the second jet valve as shown in Fig. 1) the striking angle of the first reactive adhesive component dispensed from the first jet valve on the substrate and the striking angle of the second reactive adhesive component dispensed from the second jet valve on the substrate are not the same (Fig. 1 and para. 0041).
The courts have held that the manner of operating the device does not differentiate apparatus claims from the prior art.  "[A]pparatus claims cover what a device is, not what a device does." See MPEP §2114.II and Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  
In view of Lai’s and Hayes’ teachings, it would have been obvious to one of ordinary skill to operate the apparatus of Hayes modified by Gasser further in view of Lai such that the first reactive adhesive component dispensed from the first jet valve on the substrate and the striking angle of the second reactive adhesive component dispensed from the second jet valve on the substrate are not the same to predictably initiate and accelerate the curing reaction between the two components.
Regarding claim 34, Hayes and Gasser do not explicitly teach this feature.
However, Lai teaches the control unit is configured to control the first and second jet valves (para. 0060) in accordance with optimizing a collision energy such that a deposit of the first reactive adhesive component at least partially penetrates a deposit of the second reactive adhesive component (optimization of collision energy and corresponding penetration implicitly occurs as indicated by discussion of composition mixing in para. 0025 and as shown by droplet 135 in Fig. 1B; referred to as mixing in paras. 0041-0042; see also 135 in Fig. 1B).
In view of Lai’s teachings, it would have been obvious to configure the Hayes’ control unit to control the first and second jet valves in accordance with optimizing a collision energy such that a deposit of the first reactive adhesive component at least partially penetrates a deposit of the second reactive adhesive component, as taught by Lai, to predictably accelerate the curing reaction between the two components and/or provide uniform mixing of the two components and thereby ensure production of a uniform multi-component adhesive with uniform properties across the laminate.
Regarding claim 35, Hayes teaches the control unit is configured to control the jet valves in accordance with not exceeding a specified level of splash (col. 5, lines 39-46).
Hayes and Gasser do not explicitly teach the remainder of the claim.
However, Lai teaches the control unit is configured to control the first and second jet valves (para. 0060) in accordance with optimizing a collision energy such that a deposit of the first reactive adhesive component at least partially penetrates a deposit of the second reactive adhesive component (optimization of collision energy and corresponding penetration implicitly occurs as indicated by discussion of composition mixing in para. 0025 and as shown by droplet 135 in Fig. 1B; referred to as mixing in paras. 0041-0042; see also 135 in Fig. 1B) while not exceeding a specified level of splash (droplet 135 in Fig. 1B implicitly indicates that the two deposits merge without exceeding a specified level of splash).
In view of Lai’s teachings, it would have been obvious to configure Hayes’ control unit to control the first and second jet valves in accordance with optimizing a collision energy such that a deposit of the first reactive adhesive component at least partially penetrates a deposit of the second reactive adhesive component, as taught by Lai, to predictably accelerate the curing reaction between the two components and/or provide uniform mixing of the two components and thereby ensure production of a uniform multi-component adhesive with uniform properties across the laminate.
Claim 36 is rejected under 35 U.S.C. 103 as unpatentable over Hayes in view of Gasser, as applied to claim 18 above, further in view of Sophiea (US PGPub 2015/0291863).
Regarding claim 36, Hayes and Gasser do not teach this feature.
However, Sophiea teaches control of a vibration of the first reactive adhesive component and the second reactive adhesive component to facilitate the mixing of the first reactive adhesive component with the second reactive adhesive component when the first and second reactive adhesive components have been deposited onto a substrate (para. 0045).
In view of Sophiea’s teachings, it would have been obvious to one of ordinary skill to configure Hayes’ control unit to control a vibration of the first reactive adhesive component and the second reactive adhesive component to facilitate the mixing of the first reactive adhesive component with the second reactive adhesive component when the first and second reactive adhesive components have been deposited onto a substrate to predictably accelerate the curing reaction between the two components and/or provide uniform mixing of the two components and thereby ensure production of a uniform multi-component adhesive with uniform properties across the laminate.
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered and are addressed below.
Per Applicant’s request, clarification of the mapping citations in the 103 rejection of claim 18 over Hayes in view of Gasser has been provided above.
Regarding claim 18, Applicant presents a line of argument contending that it would not be obvious to modify Hayes’ apparatus in view of Gasser because Hayes teaches that the two adhesive components are kept separate before and during deposition. 
However, this line of argument is not persuasive for the following reason.  Adhesive pot-life is generally understood to refer to the period of time that an adhesive is in a liquid state suitable for application to a substrate via typical methods.  Furthermore, a multi-component adhesive has a pot-life before each component is mixed (as evidenced by col. 4, lines 13-17 in Hill) in regards to the period of time that these adhesive components are in a liquid state suitable for application to a substrate.  Therefore, one of ordinary skill in the art would have been concerned with the multi-component adhesive pot-life when using Hayes’ apparatus and would have recognized the benefit of applying Gasser’s teachings as described in the 103 rejection of claim 18 above to ensure that the adhesive deposition is performed fast enough so that the usable pot-life for the multi-component adhesive is not exceeded (if the deposition speed is too low, the pot-life for the multi-component adhesive in the holding vessels of Hayes’ apparatus could be exceeded rendering the multi-component adhesive unusable).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/JIMMY R SMITH JR./Examiner, Art Unit 1745